Upon consideration of relator’s complaint for writ of mandamus and motion for summary judgment, respondents’ motion to dismiss, and the parties’ stipulations of fact, it is ordered that the motion to dismiss be overruled, the 'motion for summary judgment be granted, and the writ of mandamus be granted as prayed for. We find that relator has filed her nominating petitions and statements of candidacy in substantial compliance with the provisions of R.C. 3513.261. See Stern v. Bd. of Elections (1968), 14 Ohio St. 2d 175, 180, 43 O.O. 2d 286, 289, 237 N.E. 2d 313, 317. Respondents are therefore ordered to immediately place relator’s name on the ballot as a candidate for the office of council member for the full term in the municipality of Dublin at the general election to be held on November 3, 1987.
Sweeney, Locher, Holmes, Douglas, Wright and H. Brown, JJ., concur.
Moyer, C.J., not participating.